Title: To Benjamin Franklin from Sarah Bache, 5 November 1783
From: Bache, Sarah Franklin
To: Franklin, Benjamin


          
            Dear and Honoured Sir
            Philadelphia Nov. 5th. 1783
          
          Most earnestly have I wished for the Definitive Treaty to arrive, and Congress to find a resting place, that they might then

have time to recall you, and our little Family be once more joined, the Treaty I am told is come, but when Congress will settle no one can say, they have lost much of the Confidence of the People since they began to wander, your old Friend General Gates, told me they were all splitting and seperateing, that no man in the world could hoop the Barrel but you, and that you were much wanted here: Your Old Friends the Vaughans are here, and have taken a house in Our Neighbourhood, I promise myself great pleasure in their Society this Winter, the time they stay’d with us on their first coming, with your recommendation of them has made me quite their Friend, I never knew altogether a more amiable Family. The dear little Children are all perfectly well and lively, tho they suffered in the summer heat particularly the youngest, which I expect will allways be the case till I am happy enough to have a retreat for them at that Season, it is true Deby was in the Country at Miss Beckwiths, but there I could not be with her, and I look upon a Mothers care to be as necessary as the fresh air, they want a great deal of attention the two or three first Summers of their lives, and some times even that does not do. You would be much pleased with Deborah the rest you know very well by description, tho she has black eyes, her skin is remarkably Fair, she talks plainer than Louis who is four years old, and about ten times as much, she calls herself her Papa’s black eyed Boy, all this day has she been abroad, a Friend of mine that has no Children is quite in love with her, when I sent for her home this evening she was set up at the teatable with the Ladies and absolutely refused returning home, I would give a great deal that you were half an hour in Company with the dear little Soul that you might be perfectly convinced I am not partial when I say she is the loveliest little Creture in the world. To oblige Miss Beckwith and do her a service I let Betsy go with her out of town, but do not think I shall permit her to return, as I think her too young to be from under a

Mothers wing, and what she can learn now very immaterial, her temper at present I wish to attend to as the most important thing, Miss B. too has a Number of young Ladies with her and cannot Miss such a Fairy, she has already made me a shift body, and done it very well but hates reading to a great degree, and never happy without work, Will if he had good masters would make a fine Fellow, he has a quick Memory, remarkable so, tho I do not think it a retentive one but time making him more steady, would make great alteration, he never thought it a trouble to learn any thing, and seems to be without dificulty when employ’d about his exercises, he loves play to his soul, and almost kill’d himself last Summer with Swimming, in which he excells but going too frequently and in the heat he was much weakened, the holidays are now given in August, and to a Boy that is to stay in the town it is rather an injury, than an advantage, I intended only to have talked to you about Our little stranger, and have some how or other introduced almost all the party, but you will not think it tedious to hear old acquaintance talked off, and I must not forget little Louis, among the Group, he is a lovely fellow, by far the most active of them all, has a great share of drollery, and is famous for dancing, loveing Custards, and hateing a Womans School. They wish to see Benjamin much, Mr Lardner a Friend of ours goes in a few days by whom I shall again write, the Children join in duty with your Afectionate Daughter
          
            S Bache
          
         
          Addressed: Dr: Franklin
        